ORDER
PER CURIAM.
Movant appeals denial of his Rule 24.035 motion for post conviction relief without an evidentiary hearing. On July 21, 1989, the court sentenced movant to seven years imprisonment on his plea of guilty to burglary in the second degree, § 569.170 RSMo 1986, and to a concurrent term of six months imprisonment on his plea of guilty to stealing under $150, § 570.030 RSMo 1986. Movant was delivered to the department of corrections on July 25, 1989. On December 7, 1989, movant filed a pro se motion. The motion was untimely because movant filed it more than ninety days after he was delivered to the department of corrections. Rule 24.035(b). Movant’s motion is time barred by the provisions of the rule. See Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied, - U.S. -, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).
We affirm. Rule 84.16(b).